internal_revenue_service department of the treasury washington dc number release date index number x person to contact telephone number refer reply to cc psi - plr-110908-00 date date y llc a d1 d2 d3 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 and requesting that x be given an extension of time in which to elect to treat its subsidiary as a qualified_subchapter_s_subsidiary qsub the information submitted states that y became an s_corporation effective d1 a was the sole shareholder of y as part of a loan transaction on d2 a transferred all of a’s stock in y to llc a the president of y represents that a was the sole member of llc llc did not elect to be treated as an association following the transfer of shares from a to llc a’s attorney advised a that attorney believed that llc was not an eligible s_corporation shareholder on d3 after receiving this advice llc transferred all of its stock in y to a newly formed corporation x a is the sole shareholder of x a the president of x represents that he intended for x to be an s_corporation from its incorporation and that he relied on x’s attorneys to coordinate any filings required for x to be an s_corporation due to confusion between the attorneys no form mr louis r cappelli election by a small_business_corporation was timely prepared and filed for x for year additionally a intended for x to treat y now a wholly owned subsidiary of x as a qsub effective d3 however x failed to timely file the proper election sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_301_7701-3 of the procedure and administration regulations states that unless it elects otherwise a domestic entity with a single owner is disregarded as an entity separate from its owner sec_301_7701-3 defines an eligible_entity as a business_entity that is not classified as a corporation under sec_301_7701-2 or accordingly the owner of the llc is treated as owning the llc’s assets directly thus in determining whether a corporation is eligible to elect s status or continue its eligibility as an s_corporation any shares held by a single member llc are treated as being owned directly by the llc’s owner as single member llcs are disregarded as entities separate from their owners for federal tax purposes the transfer of shares to llc did not terminate the s_corporation_election of y sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the mr louis r cappelli election on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of sixty days from the date of this letter to elect to treat y as a qsub effective d3 the election should be made by following the procedure set forth in notice_97_4 a copy of this letter mr louis r cappelli should be attached to the election based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within sixty days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code and whether y was or is a qsub for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs and specialindustries enclosures copy of this letter copy for sec_6110 purposes
